    3:18-cr-00078-MGL       Date Filed 05/03/19   Entry Number 182   Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH CAROLINA

United States of America, )
                          )                   Case No. 3:18-cr-00078-MGL
vs.                       )
                          )                   NOTICE OF APPEAL
Joretta Jackson,          )
             Defendant.   )
_________________________ )


      Notice is hereby given that Ms. Joretta Jackson, the defendant in the above-
named case, hereby appeals to the United States Court of Appeals for the Fourth
Circuit from the final judgment entered in his case on April 29, 2019.

                                              /s/ Elizabeth Franklin-Best
                                              Attorney for Ms. Joretta Jackson

                                              Blume Franklin-Best & Young, LLC
                                              900 Elmwood Avenue, Suite 200
                                              Columbia, South Carolina 29201
                                              (803) 765-1044
                                              Fed ID #9969

May 3, 2019
